Name: Commission Regulation (EC) No 382/1999 of 19 February 1999 fixing certain indicative quantities and individual ceilings for issuing licences for the import of bananas into the Community in the second quarter of 1999 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic geography;  tariff policy;  international trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities20. 2. 1999 L 46/33 COMMISSION REGULATION (EC) No 382/1999 of 19 February 1999 fixing certain indicative quantities and individual ceilings for issuing licences for the import of bananas into the Community in the second quarter of 1999 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), and in particular Article 20 thereof, Whereas Article 14(1) of Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3) provides that, for each of the first three quarters of the year, an indicative quantity expressed as the same percentage of available quantities from each of the origins listed in Annex I may be fixed for the purposes of issuing import licences; Whereas analysis of the data on quantities of bananas marketed in the Community in 1998, in particular actual imports during the second quarter of that year, and on supply and consumption forecasts for the Community market during the same quarter of 1999 indicates that, in order to guarantee a satisfactory level of supplies to the whole of the Community, an indicative for each of the origins listed in Annex I to Regulation (EC) No 2362/98 should be fixed at 34 % of the quantity allocated to that origin; Whereas the same data indicate that, in application of Article 14(2) of Regulation (EC) No 2362/98, a maximum quantity in respect of which each operator may submit licence applications for the second quarter of 1999 should be fixed; Whereas this Regulation should enter into force without delay, before the start of the period for the submission of licence applications for the second quarter of 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 The indicative quantity referred to in Article 14(1) of Regulation (EC) No 2362/98 for the import of bananas under tariff quotas and of traditional ACP bananas as provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 is hereby fixed, for the second quarter of 1999, at 34 % of the quantities laid down for each of the origins listed in Annex I to Regulation (EC) No 2362/98. Article 2 The quantity authorised for each traditional operator and newcomer as referred to in Article 14(2) of Regulation (EC) No 2362/98 is hereby fixed, for the second quarter of 1999, at 36 % of the quantity allocated to that operator pursuant to Articles 6(4) and 9(4) of that Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 210, 28. 7. 1998, p. 28. (3) OJ L 293, 31. 10. 1998, p. 32.